Citation Nr: 0114393	
Decision Date: 05/23/01    Archive Date: 05/30/01

DOCKET NO.  99-01 615	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for 
a service-connected psychiatric disability, currently 
characterized as dysthymic disorder.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Marisa Kim, Associate Counsel


INTRODUCTION

The veteran had active military service from August 1976 to 
September 1979.  

This appeal is before the Board of Veterans' Appeals (Board) 
from an August 1998 rating decision from the Houston, Texas, 
Department of Veterans Affairs (VA) Regional Office (RO) that 
granted service connection and an initial 10 percent 
evaluation for dysthymic disorder since January 1998.  

The July 2000 Board decision remanded the case to obtain 
additional medical records, the veteran's VA vocational 
rehabilitation file, and a VA psychiatric examination.  This 
matter is now before the Board for appellate review.  


FINDINGS OF FACT

1.  The veteran holds a bachelor's degree in social science, 
and he has worked as a substance abuse counselor for over 10 
years.  

2.  The veteran is constantly behind in his work, and he has 
reported difficulty with concentration and motivation, social 
anxiety, and memory lapses.  

3.  Since January 1998, a private examiner has characterized 
the veteran's depression as moderate and prescribed 
medications for treatment of his mood and insomnia.  

4.  The veteran's speech is coherent and goal-directed, and 
there is no evidence of impairment in thought process or 
judgment.  


CONCLUSION OF LAW

The criteria for an initial 30 percent rating for a service-
connected psychiatric disability, currently characterized as 
dysthymic disorder, are met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.130, Diagnostic Codes 
9433 and 9434 (2000) (effective November 7, 1996).  

REASONS AND BASES FOR FINDINGS AND CONCLUSION

The claim may be decided on the merits because the VA 
fulfilled its duty to assist the veteran in the development 
of the claim.  The Secretary shall make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate the claimant's claim for a benefit under a law 
administered by the Secretary.  Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 
2097-98 (2000) (to be codified at 38 U.S.C. § 5103A).  In 
this case, the RO obtained the veteran's vocational 
rehabilitation records and medical records from the 
identified health care providers.  The veteran received VA 
examinations, filed numerous lay statements with the RO, and 
declined the opportunity for a hearing.  Although the veteran 
has utilized The American Legion at times, the Texas Veterans 
Commission has been the representative of record since July 
2000.  The veteran has not been prejudiced by any confusion 
about representation because both organizations filed briefs 
on behalf of the veteran in 2001, and by a May 2001 facsimile 
transmitted through The American Legion, the veteran clearly 
stated his intent to waive RO consideration of the April 2001 
private medical statement submitted directly to the Board.  
The RO's March 1998 letter, August 1998 rating decision, 
December 1998 statement of the case, and December 2000 
supplemental statement of the case informed the veteran of 
the evidence needed to substantiate his claim.  The duty to 
assist is not a one-way street.  If the veteran wishes help, 
he cannot passively wait for it.  See Wood v. Derwinski, 1 
Vet. App. 190 (1991).  Since the veteran was informed of the 
evidence needed to substantiate his claim and provided ample 
opportunity to submit such evidence, and the VA has also 
attempted to obtain such evidence, the VA has fulfilled its 
duty to assist the veteran.  

In determining a disability evaluation, the VA has a duty to 
acknowledge and consider all regulations which are 
potentially applicable based upon the assertions and issues 
raised in the record and to explain the reasons and bases for 
its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 
(1991).  

The veteran's psychiatric disorder is currently evaluated as 
dysthymic disorder under the criteria of Diagnostic Code 
9433.  Since January 1998 and as recently as April 2001, the 
veteran's private examiner also stated a diagnosis of 
moderate major depression, which is evaluated under the 
criteria of Diagnostic Code 9434.  Given the diagnoses of 
record, the Board will consider whether an initial rating in 
excess of 10 percent is warranted for dysthymic disorder and 
major depressive disorder since January 1998, when the 
veteran filed his application for service connection.  

For the veteran to prevail in a claim for an increased 
rating, the evidence must show that his service-connected 
psychiatric disorder has caused greater impairment of his 
earning capacity in civil occupations.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. Part 4 (2000).  The rating for a 
psychiatric disability must be considered from the point of 
view of the veteran working or seeking work and the ability 
of the veteran's psyche to function under the ordinary 
conditions of daily life, including employment and self-
support.  See 38 C.F.R. §§ 4.2, 4.10 (2000). 

The criteria for dysthymic disorder and major depressive 
disorder state that a 10 percent evaluation is warranted when 
there is occupational and social impairment due to mild or 
transient symptoms which decrease work efficiency and ability 
to perform occupational tasks only during periods of 
significant stress, or; symptoms controlled by continuous 
medication.  A 30 percent evaluation is warranted when there 
is occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although generally 
functioning satisfactorily, with routine behavior, self-care, 
and conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).  A 50 percent 
evaluation is warranted when there is occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect, circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  A 70 percent evaluation is warranted when 
there is occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work like setting); and the inability to establish 
and maintain effective relationships.  A 100 percent 
evaluation is warranted for total occupational and social 
impairment, due to such symptoms as: gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); and disorientation to time or 
place; memory loss for names of close relatives, own 
occupation, or own name.  38 C.F.R. § 4.130, Diagnostic Codes 
9433 and 9434 (2000) (effective since November 7, 1996).  

An increased rating of 30 percent is warranted for the 
veteran's occupational and social impairment with occasional 
decrease in work efficiency.  In October 1998, the veteran's 
wife reported that the veteran had been able to work at his 
current job as a substance abuse counselor for over 10 years 
only because he received great support in a very structured 
job.  The veteran indicated, however, that he had not been 
able to advance to a higher level on the job because of 
emotional instability, difficulty with concentration and 
motivation, social anxiety, a tendency to isolate himself 
during stress, insomnia treated with medications, and memory 
lapses, which he reported to examiners from October 1997 to 
April 2001 and which his wife confirmed in October 1998.  By 
July 2000 and as recently as April 2001, the veteran reported 
being constantly behind in his work and having to work 
through lunch to compensate.  The veteran's mood was mildly 
dysphoric from October 1998 to January 2000, and his private 
doctor prescribed monthly medications to treat his mood since 
January 1998.  The private examiner characterized the 
veteran's depression as moderate in April 2001, and a VA 
examiner opined that the veteran had mild to moderate 
impairment in job performance in June 1998.  The veteran 
reluctantly dropped out of a vocational rehabilitation 
program in March 1998 because difficulty with concentration 
and emotional instability prevented him from completing the 
required graduate school credits on time.  Given the 
veteran's symptomatology, a 30 percent evaluation is 
warranted for occupational impairment.  

A rating higher than 30 percent is not warranted because the 
medical evidence does not show symptoms of flattened affect, 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory; 
impaired judgment; impaired abstract thinking; or difficulty 
in establishing and maintaining effective work and social 
relationships.  Although the veteran's affect was reactive, 
subdued, and despondent in June 1998, affect was appropriate 
to mood at the September 2000 VA examination.  He was fluent 
and very conversant at the June 1998 VA examination, and his 
speech was coherent and goal-directed in September 2000.  He 
has also successfully counseled clients about substance abuse 
issues for over ten years.  Although the veteran reported 3-4 
panic attacks per month in September 2000, the VA examiner 
noted that panic attacks lasting two weeks was not an 
accurate panic disorder.  The veteran showed no evidence of 
impairment in memory, thought process, or judgment, and his 
attention and concentration were adequate in June 1998.  
Although the veteran reported isolating himself from his 
family during stressful times, his work record shows that he 
has established and maintained effective work relationships 
since service.  At the June 1998 VA examination, the veteran 
reported working in a supply warehouse and earning a 
bachelor's degree in social science at night, then working as 
an eligibility officer in a welfare office, and finally 
working for over ten years as a substance abuse counselor.  
After interviewing and examining the veteran, the September 
2000 VA examiner opined that the veteran could work full-time 
although he might have to train for a less stressful job.  
The September 2000 VA examiner and the April 2001 private 
examiner reviewed the veteran's medical records and found 
that his major depression was no more than moderate in 
severity.  

A rating no higher than 30 percent is warranted for 
occupational impairment due to the veteran's dysthymic 
disorder and major depression.  When there is a question as 
to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7 (2000).  The evidence is not so evenly balanced that 
there is doubt as to any material issue.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 114 
Stat. 2096, 2098-99 (2000) (to be codified at 38 U.S.C. 
§ 5107).  

Extraschedular considerations do not apply because 
exceptional circumstances have not been claimed or 
demonstrated.  Smallwood v. Brown, 10 Vet. App. 93, 97-98 
(1997); 38 C.F.R. § 3.321(b)(2000).  The evidence does not 
show that the service-connected psychiatric disability, 
currently characterized as dysthymic disorder, markedly 
interferes with employment or causes frequent 
hospitalizations.  In June 1998, the veteran reported working 
as a substance abuse counselor for over 10 years and that his 
last hospitalization was three days of pneumonia treatment in 
1996.  


ORDER

Entitlement to an initial 30 percent rating for a service-
connected psychiatric disability, currently characterized as 
dysthymic disorder, is granted, subject to the controlling 
laws and regulations governing the payment of monetary 
awards.  



		
	V. L. Jordan
	Member, Board of Veterans' Appeals

 

